 



Exhibit 10.36
FIRST AMENDMENT OF LEASE
     THIS FIRST AMENDMENT TO LEASE AGREEMENT is made and entered into this 31
day of OCT. 2006, by and between JPET LAS VEGAS, LLC hereinafter referred to as
“Landlord”, and MEADOW VALLEY CORPORATION, INC., hereinafter referred to as
“Tenant”.
     WHEREAS, on. July 9, 2001 Landlord and Tenant entered into a certain Lease
Agreement, hereinafter collectively referred to as the “Lease”, providing for
the Lease by Landlord to Tenant of a certain demised premises commonly known as
Space F consisting of approximately 4,320 +/- square feet located in the City of
North Las Vegas, County of Clark, State of Nevada, which demised premises are
more particularly described in the Lease; and,
     WHEREAS, JPET II, Company Limited Partnership assigned all of its right,
title and interest in the Lease Agreement to JPET LAS VEGAS, LLC under an
assignment dated June 20, 2002; and,
     WHEREAS, the parties desire to amend the terms of the Lease in certain
respects, and Landlord does hereby consent to enter into such an agreement;
     NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, the parties hereto agree that the Lease shall be, and the same is
hereby, amended as follows:

  1.   The term of the Lease shall hereby be extended for thirty-six (36) months
commencing October 1, 2006 and continuing thereafter until September 30, 2009
(the “Extension Period”).     2.   During the Extension Period, Tenant’s basic
rent shall be;

                          Months   Rent/Sq. Ft.   Monthly Rent   Annual Rent
1-12
  $ 0.8200     $ 3,542.40     $ 42,508.80  
13-24
  $ 0.8611     $ 3,719.95     $ 44,639.40  
25-36
  $ 0.9041     $ 3,905.71     $ 46,868.52  

  3.   The effective date of this Amendment is the date of full execution by
both parties.     4.   The Lease hereinabove defined shall remain in full force
and effect as therein stated, except as herein specifically modified or amended.

     IN WITNESS WHEREOF, this First Amendment to Lease Agreement is executed the
date and year first hereinabove written.

                  LANDLORD:    
 
                JPET LAS VEGAS, LLC    
 
           
 
  By:   /s/ J. Steven Price    
 
     
 
J. Steven Price, Manager    
 
                TENANT:    
 
                MEADOW VALLEY CORPORATION, INC.,    
 
           
Attest:
           
 
           
/s/ Nancy A. McCafferty
  By:   /s/ Robert Terril    
 
     
 
   
 
           
 
      its   V.P.    
 
     
 
   
 
                    Fed Tax ID# 88-0171959    
 
     
 
   

 